                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                               NO. 7: 20-CR-20-1-BO


UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       MOTION FOR RECONSIDERATION
                                              )       OF DETENTION ORDER
HOWARD PIERCE                                 )



       NOW COMES the Defendant, Howard Pierce, by and through the undersigned counsel,

pursuant to 18 U.S.C. Section 3145 and requests that this Court reconsider the Order of

Detention entered on March 12, 2020 by the Honorable Robert B. Jones, Jr., United States

Magistrate Judge. On that date, after hearing, the Court granted the Government’s Motion for

Detention pending trial. In support of this Motion, the defendant shows unto the Court as

follows:

       1.      That the defendant has been in custody since March 5, 2020.

       2.      That the defendant is sixty-three years old and has some serious health conditions

that place him at increased risk if he were to contract COVID-19.

       3.      That COVID-19 poses a significant risk to all persons in custody, but more so for

persons of the defendants age and physical condition.

       4.      That the defendant suffers from high blood pressure, anxiety disorder, depression,

has had fluid on his lungs several times and has numerous physical ailments resulting from a

previously broken back and being shot in July of 2011.

       5.      That the defendant is not a danger to society and is not a risk of flight.




            Case 7:20-cr-00020-BO Document 57 Filed 08/12/20 Page 1 of 3
        6.       Defendant has resided in the Eastern District of North Carolina for most of his

adult life.

        7.       That the defendant has no criminal convictions other than traffic violations since

1988.

        8.       That the defendant has a different 3rd party custodian than was present at his

detention hearing on March 12, 2020.

        9.       That the defendant is a 100% disabled veteran and received a honorable discharge

from the United States Marine Corps in 1976.

        10.      That the Court released the co-defendant in this matter after the Government

moved for detention.

        11.      That the Pretrial services report filed with the Court on March 10, 2020

recommended that the defendant be released on a personal recognizance bond with conditions.

        Wherefore, the defendant requests that the Court reconsider its Order of Detention

entered on March 12, 2020 and enter an order allowing defendant to be released on conditions

due to defendant’s health concerns, his increased risk of contracting COVID-19, his age, his

disability and his lack of criminal history over the last thirty years.

        Respectfully submitted this 12th day of August 2020.

                                                                WENTZ LAW, PLLC

                                                                /s/ Brett T. Wentz
                                                                Attorney for Defendant
                                                                401 Chestnut Street, Suite C
                                                                Wilmington, NC 28401
                                                                Telephone: (910) 256-8044
                                                                Fax: (866) 206-2443
                                                                brett@brettwentzlaw.com
                                                                NC State Bar No. 34282




              Case 7:20-cr-00020-BO Document 57 Filed 08/12/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that I this day have served a copy of this Notice of Appearance upon the

United States by electronically filing the foregoing with the Clerk of Court on March 19, 2020 using

the CM/ECF system, which sends notification of such filing to:

                       Chad E. Rhoades
                       Assistant United States Attorney
                       150 Fayetteville Street, Suite 2100
                       Raleigh, NC 27601
                       Chad.rhoades@usdoj.gov

                                                             WENTZ LAW, PLLC

                                                             /s/ Brett T. Wentz
                                                             Attorney for Defendant
                                                             401 Chestnut Street, Suite C
                                                             Wilmington, NC 28401
                                                             Telephone: (910) 256-8044
                                                             Fax: (866) 206-2443
                                                             brett@brettwentzlaw.com
                                                             NC State Bar No. 34282




          Case 7:20-cr-00020-BO Document 57 Filed 08/12/20 Page 3 of 3
